                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,

v.                                              Case No. 3:03-cr-289-J-32MCR

DORIAN T. MIXON,

      Defendant.



                                  ORDER

      This case is before the Court on Defendant Dorian T. Mixon’s Unopposed

Motion for Sentence Reduction under the First Step Act of 2018. (Doc. 148).

Section 404 of the First Step Act, Pub. L. No. 115-391, made retroactive the

reduction in statutory penalties that were modified by the Fair Sentencing Act

of 2010, Pub. L. No. 111-220, 124 Sta. 2372 (2010). According to the First Step

Act, a court may “impose a reduced sentence as if [the Fair Sentencing Act of

2010] were in effect at the time the covered offense was committed.” First Step

Act of 2018, Pub. L. No. 115-391, § 404(b) (2018).

      In March 2008, this Court sentenced Mr. Mixon to 192 months’

imprisonment followed by five years of supervised release. (Doc. 118). Under

the First Step Act, Mr. Mixon’s amended guideline range is 188 to 235 months
to be followed by a minimum of 4 years of supervised release. (Doc. 145). The

United States and Mr. Mixon agree that a new sentence imposed at the low end

of the guideline range is appropriate. (Doc. 148).

      Accordingly, it is hereby

      ORDERED:

      Defendant Dorian T. Mixon’s term of imprisonment is reduced to 188

months or time served, whichever is greater. USSG § 1B1.10(b)(2)(C).

Further, Defendant’s term of supervised release is reduced to four years. All

other terms and conditions of the Defendant’s Judgment, (Doc. 118), remain in

full force and effect.

      DONE AND ORDERED in Jacksonville, Florida this 20th day of

February, 2019.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

jb
Copies:

Counsel of record
United States Marshals Service
United States Probation Office
Bureau of Prisons
Defendant




                                        2
